Title: To George Washington from Colonel Zebulon Butler, 15 May 1780
From: Butler, Zebulon
To: Washington, George



May it please your Excellencey
Wyoming [Pa.] May 15th 1780

Your order of the 7th April Came safe to hand I shall wait your excellencys further Orders, Nothing Matirael has happend since my last, only the men Mentioned in my last Being taken at fishing Creek &c. Came in with The Indian guns Tomhocks &c. as the first party Did, and Actually Brought in Two Indian Scalps, I have Heared of Late Mischiefs

being done one the West brance of Susqh. and on Delewair but None in this Quarter, I have orders from the Board of war to Engage Thirty of the Militia Which I have done for the Defenc of this Frontier Capt. Seeling the Bearrer will hand this to your Excellency he is A Gentlemen of the Free Core That is stationed at this post and has Leave of Absince to wait on your excellency as he says on Business Respecting the Core he Expects To Return to this post Immediately. I have the Honour to be your Excellencys Most obt Humbe Servt

Zebn Butler Col.

